354 S.W.3d 257 (2011)
STATE of Missouri, Respondent,
v.
Nicholas M. SAHNO, Appellant.
No. ED 96070.
Missouri Court of Appeals, Eastern District, Division One.
December 13, 2011.
Gwenda Renee' Robinson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., John W. Grantham, Jefferson City, MO, for respondent.
*258 Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Nicolas M. Sahno appeals from a sentence and judgment of conviction for attempted burglary in the first degree, burglary in the second degree, stealing, and property damage in the first degree. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2011).